t c memo united_states tax_court robert a inzano and martha o chavez petitioners v commissioner of internal revenue respondent docket no filed date robert a inzano pro_se scott hargis for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an addition_to_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure under the provisions of sec_6651 in the amount of dollar_figure after a concession by petitioners regarding unreported dividend income the issues for decision are whether petitioners are able to substantiate claimed schedule c expenses and whether petitioners are liable for the addition_to_tax for delinquency background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in san clemente california in approximately date petitioners purchased a business known as joan’s dust busters jdb allegedly for dollar_figure the business of jdb was to clean a newly built home for occupancy jdb had contacts with several residential home developers just prior to the move-in by the new owner the developer would contact petitioners who would send one or more workers depending on the size of the home to vacuum the new carpets remove sticky stuff from and clean newly installed windows and conduct other general cleaning operations in addition petitioners had agreements with developers regarding model homes in that petitioners would have the developers’ model homes cleaned on a regular generally monthly basis petitioners’ purchase of jdb included some equipment which was in a state of disrepair and a few supplies but primarily petitioners purchased the name goodwill and purported contacts of the seller ultimately the petitioners discovered that the representations by the seller were to be charitable overstated and petitioners stopped paying on the purchase_price and sued the seller according to petitioner husband the law suit was unsuccessful jdb charged clients based upon the size of the residence to be cleaned charges generally ranged from dollar_figure to dollar_figure the labor costs for cleaning generally ran from dollar_figure to dollar_figure per person per day normally most homes could be cleaned by two persons in a day and a half although larger homes required more persons or more time petitioners maintained most records for jdb on a computer in date petitioners suffered a loss of their home from fire most paper records were destroyed and water damage to the computer prevented any retrieval of its records petitioners did not file a timely federal_income_tax return because in the opinion of petitioner husband there was no tax_liability however in response to an inquiry from respondent’s agents petitioners on date filed a joint federal_income_tax return form_1040 included in that return was a schedule c for jdb reflecting income of dollar_figure and the following expenses advertising car and truck insurance legal office rent repairs and maintence supplies tax and licenses utilities total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number in preparing their return petitioners had to rely upon estimates for their records had been lost thus it is not clear whether the income figure is accurate moreover petitioners neglected to deduct their labor costs for the cleaning help in the notice_of_deficiency respondent disallowed all claimed expenses for lack of substantiation in addition respondent determined that there was no reasonable_cause for the delinquent filing and asserted the addition_to_tax under sec_6651 discussion sec_162 allows the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions are a matter of legislative grace and taxpayers must prove that they are entitled to the claimed deductions rule a 503_us_79 they must keep jdb had no employees all cleaning work was done by petitioners and subcontractors hired at the time work was required sufficient records to establish deduction amounts sec_6001 43_tc_824 generally except as provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir the court however must have some basis upon which an estimate may be made 85_tc_731 a strict substantiation requirement exists under sec_274 for certain items listed under sec_280f such as passenger automobiles taxpayers must substantiate by adequate_records the following items in order to claim automobile deductions the amount of each automobile expenditure the automobile’s business and total usage the date of the automobile's use and the automobile's business_purpose sec_274 sec_1_274-5t sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date sec_274 is an exception to the cohan_rule and prohibits the estimation of these expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date the loss of tax records does not leave a taxpayer helpless in meeting his substantiation burden in general when a taxpayer's records have been lost or destroyed through circumstances beyond his control he is entitled to substantiate the deductions by reconstructing his expenditures through other credible_evidence 71_tc_1120 cook v commissioner tcmemo_1991_590 before we discuss each item of expenditure we must briefly comment on the history of this litigation subsequent to the filing of the petition on date this case was first calendared for trial in los angeles california on date on that date petitioner husband appeared and requested a continuance on the grounds that he was trying to obtain additional records from the attorney who had been handling petitioners’ litigation against the seller of jdb the case was continued and recalendared for trial for date on date petitioners moved for a continuance on the grounds that they had served a subpoena on wells fargo bank the successor to their bank first interstate and that there would be a delay in the bank’s compliance therewith petitioners’ motion was granted and the case was recalendared for date finally the case was continued from that date and recalendared for date the court notes that the only records obtained by petitioners during this entire period and submitted in evidence were canceled checks for the period date through date a advertising petitioner testified that jdb did extensive advertising by flyer and in the yellow pages of the telephone book considering the nature of the business we are surprised by this claim in that petitioners’ clients were real_estate developers and not the general_public moreover it would have been a simple task to contact the telephone company or printers to obtain verification of their claimed advertising expense on this record we cannot allow any amount for advertising b car and truck petitioner claimed that they had two vehicles solely for business in addition to petitioner wife’s personal auto which was used for nonbusiness purposes however no records were ever maintained for the vehicles’ usages no records were kept for the actual expenses_incurred for these vehicles and no evidence was submitted regarding their cost accordingly because there is no compliance with the requirements of sec_274 no amount can be allowed for car and truck expense c insurance petitioners claim insurance expense for their business liability insurance and for their vehicle insurance as to the latter petitioners must still comply with the provisions of sec_274 as described above and having failed to do so cannot deduct any amount for vehicle insurance moreover the record does not contain any information as to vehicle insurance costs with regard to the business liability insurance petitioners contend that they carried a large policy with ohio casualty which required a substantial down payment and monthly payments of dollar_figure the record contains one check to the insurance broker stated to be a monthly payment thereof the record was left open in this case for days for petitioners to contact their insurance_company for documentary verification of their claim nothing was received from petitioners in this regard from this record we are satisfied that petitioners paid the regular monthly premiums for the business insurance but there is no evidence of the existence amount or date of payment of the alleged substantial downpayment accordingly we hold that indeed as will be noted the record was left open for several reasons all to no avail petitioners did submit a motion to supplement the record with regard to the home_office_deductions but did not attach any documentation thereto the record had not been held open for this purpose and the motion was denied petitioners are entitled to a deduction for business insurance for dollar_figure representing monthly payments of dollar_figure d legal petitioner stated the names of several attorneys with whom jdb had some relationships but he was not able to describe those relationships or indicate the amounts of the respective legal fees paid the court kept the record open for days in order for petitioner to contact those attorneys to obtain substantiating documentation nothing has been received from petitioners accordingly we are unable to speculate on the amount of legal fees petitioners expended as ordinary and necessary business_expenses or to allow a deduction for any such fees vanicek v commissioner supra e home_office the claimed deductions for office expense rent expense and utilities all pertain to this subject suffice it to say that petitioners have failed to show that they used and maintained regularly and exclusively any part of their home for business purposes or any verification of the claimed expenditures we sustain respondent’s disallowance of these items f repairs we are not sure what this claimed expenditure consists of although vehicle repairs probably make up the largest part thereof if not all any vehicular repair expenses would be covered by the rules of sec_274 as to any other repairs no substantiating evidence was presented we sustain respondent’s disallowance of this item g supplies petitioners purchased supplies such as window washing solution and a compound used for removing materials stuck to glass canceled checks submitted verify the purchase of supplies on date for dollar_figure on this record and using our best judgment we allow petitioners a deduction for supplies of dollar_figure 39_f2d_540 2d cir h taxes and licenses petitioner testified that he had to purchase a municipal business license whenever jdb had to go into a new municipality each license was valid for one year we kept the record open for petitioners to contact the various municipalities to obtain substantiating documentation nothing was received on this record we have no basis upon which to estimate or allow a deduction for expenses for licenses 85_tc_731 i labor we find that petitioners hired outside labor to perform the services required we also find that petitioners performed some of the services themselves canceled checks for such labor for the period date through date totaled dollar_figure based upon this record we allow petitioners a deduction for labor of dollar_figure cohan v commissioner supra the final issue to be decided is whether petitioners are liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return unless it is shown that such failure is due to reasonable_cause and not willful neglect a taxpayer can establish reasonable_cause by showing that despite the exercise of ordinary care and prudence the taxpayer was unable to file the required tax_return within the prescribed time 469_us_241 92_tc_899 sec_301_6651-1 proced and admin regs willful neglect has been defined as a conscious intentional failure or reckless indifference to timely filing a return united_states v boyle supra pincite petitioners have the burden_of_proof rule a it is undisputed that petitioners did not timely file their individual tax_return for taxable_year petitioners argue that they had no expectation that any_tax was due because jdb’s business was not profitable we conclude that petitioners have not met their burden_of_proof an unverified belief that no taxes are owing does not constitute reasonable_cause of the sort that will allow petitioners to escape the addition_to_tax pursuant to sec_6651 olsen v commissioner tcmemo_1993_432 and cases cited therein the question is not whether petitioners thought that they owed tax but whether they knew or should have known that they needed to file a return 864_f2d_1521 10th cir affg 86_tc_492 olsen v commissioner supra consequently we hold that petitioners have not established reasonable_cause for their failure_to_file timely their tax_return accordingly petitioners are liable for the sec_6651 addition_to_tax relating to their tax_liability for taxable_year to reflect the foregoing and the parties’ concessions decision will be entered under rule
